DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             HOLLY KAPLAN,
                               Appellant,

                                   v.

                             DAVID KAPLAN,
                                Appellee.

                              No. 4D17-933

                         [December 14, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Ruth Gundersen, Judge; L.T. Case No. DVCE16-
009045 (63).

  Laura M. Arcaro of Arcaro Law Group, P.A., Fort Lauderdale, for
appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

WARNER, CONNER and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.